Citation Nr: 0600359	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  94-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for impotence, 
including as secondary to service-connected residuals of 
bilateral renal calculi and bladder cancer.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of bilateral renal calculi and bladder cancer.  

3.  Entitlement to service connection for male pattern 
baldness (claimed as hair loss), including as secondary to 
service-connected residuals of bilateral renal calculi and 
bladder cancer.  

4.  Entitlement to service connection for depression, 
including as secondary to service-connected residuals of 
bilateral renal calculi and bladder cancer.  

5.  Entitlement to service connection for fatigue, including 
as secondary to service-connected residuals of bilateral 
renal calculi and bladder cancer.  

6.  Entitlement to service connection for coronary ischemia 
with hypertension, including as secondary to service-
connected residuals of bilateral renal calculi and bladder 
cancer.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David A. Saadat

REMAND

The veteran had active military service from July 1961 to 
January 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions.  Two of the claims (relating to 
service connection for impotence and a low back disorder) 
were previously remanded in August 2001 and June 2003.  The 
appeal is again REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

In October 2005, the veteran indicated in writing that he 
wanted a videoconference hearing.  Accordingly, the case is 
REMANDED for the following:

Schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge.  

The veteran may submit additional evidence and argument on 
these remanded matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  All remands require 


expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

